2017 WI 19

                  SUPREME COURT                OF     WISCONSIN
CASE NO.:                2015AP146
COMPLETE TITLE:          Wisconsin Carry, Inc. and Thomas Waltz,
                                   Petitioners-Appellants-Petitioners,
                              v.
                         City of Madison,
                                   Respondent-Respondent.

                               REVIEW OF A DECISION OF THE COURT OF APPEALS
                                              2015 WI App 74
                               Reported at: 365 Wis. 2d 71, 870 N.W.2d 675

OPINION FILED:           March 7, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           September 9, 2016

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Dane
   JUDGE:                Ellen K. Berz

JUSTICES:
   CONCURRED:
   DISSENTED:            BRADLEY, A. W., J. joined by Abrahamson, J.
                         dissent (Opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:
       For      the    petitioners-appellants-petitioners,           there    was   a
brief by John R. Monroe and John Monroe Law PC, Roswell, GA, and
oral argument by John Monroe


       For the respondent-respondent, the cause was argued by John
Walter Strange Jr., assistant city attorney, with whom on the
brief was Michael P. May, city attorney.


       For the amicus curiae, there was an amicus curiae brief by
Misha        Tseytlin,        solicitor   general,     Brad   Schimel,       attorney
general,        and    oral    argument   by   Ryan   J.   Walsh,   Lake    Mills   on
behalf of the Wisconsin Department of Justice.
                                                                   2017 WI 19

                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No. 2015AP146
(L.C. No.   2014CV61)

STATE OF WISCONSIN                      :             IN SUPREME COURT

Wisconsin Carry, Inc. and Thomas Waltz,

      Petitioners-Appellants-Petitioner,
                                                                FILED
   v.                                                       MAR 7, 2017

City of Madison,                                              Diane M. Fremgen
                                                           Clerk of Supreme Court

      Respondent-Respondent-Respondent.



      REVIEW of a decision of the Court of Appeals.             Reversed and

the cause remanded to the circuit court for further proceedings

consistent with this opinion.

      ¶1    DANIEL KELLY, J.     The question before the court is

whether the City of Madison (the "City"), through its Transit

and     Parking   Commission   (the   "Commission"),         may      prohibit

passengers from bearing weapons on          the   buses    it operates as

"Metro Transit."1


      1
       This is a review of a published decision of the court of
appeals, Wisconsin Carry, Inc. v. City of Madison, 2015 WI App
74, 365 Wis. 2d 71, 870 N.W.2d 675, affirming the circuit
court's dismissal of a complaint seeking declaratory relief
against Respondent.
                                                        No.     2015AP146


                            I.     BACKGROUND

    ¶2   The Commission adopted a rule on July 12, 2005, to

address the conduct of passengers using Metro Transit's public

transportation   services   (the    "Rule").2   The   Rule    identifies

several types of unacceptable conduct, any one of which subjects

the offending individual to potential expulsion from city buses.

As relevant here, the Rule says:

    The following conduct is prohibited in all Metro
    facilities,    including   but    not   limited    to,
    buses . . . . Any individual observed engaging in the
    conduct may be told by a Bus Operator or Supervisor or
    other authorized individual to leave the facilities
    immediately and may be subject to arrest by proper
    authorities[:]

         . . . .

            Bringing any items of a dangerous nature on-
             board   buses   including:   weapons (pistols,
             rifles, knives or swords) . . . .3


    2
      Although the Rule's terms provide the impetus for this
case, neither party ever identified the operative language we
are supposed to be considering. Nor does the Rule appear
anywhere in the record.     Inasmuch as the City does not deny
enforcing a policy against carrying weapons on city buses, we
take notice of the Rule as found on the City's website
(http://www.cityofmadison.com/metro/documents/
RulesofConduct.pdf) and include relevant portions as Appendix A.
The same prohibition appears in the City's "Ride Guide"
(relevant portions of which we reproduce as Appendix B) and we
take notice of it as well. We may take notice of this material
pursuant to Wis. Stat. § 902.01(2)(b) & (3) (2013–14).
    3
       Rule at 4; Appendix A at 2. The Ride Guide is similar:
"For the safety and comfort of all riders: . . . No weapons
allowed of any kind." Ride Guide at 6; Appendix B at 2.



                                     2
                                                                      No.         2015AP146


      ¶3     Petitioners, Wisconsin Carry, Inc. and Thomas Waltz

("Wisconsin Carry"), contacted Metro Transit4 and asked that it

amend the Rule to harmonize it with 2011 Wisconsin Act 35 ("Act

35"),      which     (amongst     other        things)    authorized         Wisconsin

residents to carry concealed weapons upon obtaining the required

license.         Wisconsin      Carry     also    asserted     that     Wis.        Stat.

§ 66.0409 (2013–14)5 deprived the City of its erstwhile authority

to   enforce     the   Rule's    prohibition       of    weapons   on       the    City's

buses.       This    statute,    which    imposes       restrictions        on    certain

local regulations, states that:

      Except as provided in subs. (3) and (4), no political
      subdivision may enact or enforce an ordinance or adopt
      a resolution that regulates       the . . . possession,
      bearing, [or] transportation . . . of any knife or any
      firearm . . . unless the ordinance or resolution is
      the same as or similar to, and no more stringent than,
      a state statute.

Wis. Stat. § 66.0409(2).6 We will refer to this statute as the

"Local Regulation Statute".

      ¶4     Metro Transit declined Wisconsin Carry's invitation to

amend      the     Rule.     Wisconsin         Carry     subsequently            filed   a


      4
       "Metro Transit" is a sub-unit of the City of Madison.
See infra part III.B.1.b.
      5
       All subsequent references to the Wisconsin Statutes are to
the 2013-14 version unless otherwise indicated.
      6
       This statute defines "political subdivision" as "a city,
village, town or county." Wis. Stat. § 66.0409(1)(b).



                                           3
                                                                   No.    2015AP146


complaint7    seeking     a    declaration    that   the   City    of    Madison's

authority to enforce the Rule has been preempted by state law.

The City moved to dismiss, arguing that the complaint failed to

state a claim upon which relief could be granted.                    Petitioners

filed an amended complaint that, as relevant here, identified

Madison, Wis., Gen. Ordinances § 3.14(4)(h), as the legislation

offending the Local Regulation Statute.

     ¶5      That    ordinance     created     the   City's       Department    of

Transportation,      as   well    as   the   Commission.      It    charges    the

Commission with the responsibility to

     develop and recommend to the Common Council policies
     on the various elements of transit and parking and
     transit and parking facilities for the purpose of
     providing for the safe, efficient and economical
     movement of persons and goods in the City of Madison
     and   the  metropolitan   area   consistent  with the
     Commission's mission to support the City's distinct
     and quality neighborhoods where people will want to
     live, work, do business, learn and play by providing
     comfortable, safe and efficient transportation.

Madison,     Wis.,      Gen.     Ordinances     § 3.14(4)(g)       (2007)      (the

"Ordinance").       In pursuit of those ends, the Ordinance empowers

the Commission to adopt certain written requirements:

     To accomplish these objectives the Transit and Parking
     Commission   shall  adopt   and  publish   in  writing

     7
       Petitioners styled their pleading as a "petition"; except
in circumstances not present here, however, our rules identify
the initial pleading as a "complaint."          See Wis. Stat.
§ 802.01(1). For the sake of uniformity across our opinions, we
will   refer   to  the   petitioners'  initial  pleading  as   a
"complaint."


                                        4
                                                                     No.    2015AP146


      standards, warrants, objectives and criteria for
      transit, parking and paratransit operations, services
      and facilities in order that such operations, services
      and   facilities  function   as   an  integrated   and
      coordinated part of the overall adopted transportation
      policy.

Id.   It may also establish rules and procedures as necessary to

implement its duties: "The Transit and Parking Commission shall

be empowered to establish such rules and procedures as may be

necessary     to    carry   out   the   purpose     and   provisions        of    this

ordinance."        Id., § 3.14(4)(h).

      ¶6     After Wisconsin Carry filed its amended complaint, the

City renewed its motion to dismiss, which the circuit court8

granted.     Wisconsin Carry appealed and the court of appeals, in

a published opinion, affirmed.              We granted Wisconsin Carry's

petition for review, and now reverse.

                            II.   STANDARD OF REVIEW

      ¶7     A motion to dismiss tests the legal sufficiency of a

complaint,     which    a   court   will    grant      only   if    there   are    no

conditions under which a plaintiff may recover.                    Kaloti Enters.,

Inc. v. Kellogg Sales Co., 2005 WI 111, ¶11, 283 Wis. 2d 555,

699 N.W.2d 205.        Such a motion requires a court to accept all of

the   complaint's      factual    assertions      as   true,   along       with   the

reasonable inferences one may take from them.                  Id.     Resolving a



      8
          The Honorable Ellen K. Berz presiding.


                                        5
                                                                     No.     2015AP146


motion to dismiss, therefore, involves only a question of law.

John Doe 1 v. Archdiocese of Milwaukee, 2007 WI 95, ¶12, 303

Wis. 2d 34, 734 N.W.2d 827.         We review questions of law de novo;

we do not defer to the circuit court or the court of appeals,

but we benefit from their analyses.                State v. Popenhagen, 2008

WI 55, ¶32, 309 Wis. 2d 601, 749 N.W.2d 611.

                                 III. ANALYSIS

                      A.    Constitutional Background

     ¶8     Wisconsin Carry claims the Rule abridges the right to

possess    weapons    on   the   City's       buses,9    so   we   will    begin   our

analysis with a brief rehearsal of the nature of the right at

issue.10   The United States Constitution commands that "[a] well

regulated Militia, being necessary to the security of a free

State, the right of the people to keep and bear Arms, shall not

be infringed."       U.S. Const. amend. II.             More recently (less than

twenty years ago, in fact), the people of Wisconsin enshrined


     9
       Wisconsin Carry, in its complaint, said it instituted this
action to "determine the legality of the policies and practices
of [the City] from prohibiting possession of weapons by persons
riding Madison Metro buses . . . ."    Wisconsin Carry also says
that it "[has] an interest in [its] rights to carry firearms on
Madison Metro buses," and that "[The City's] policies and
practices prohibit persons from riding Madison Metro buses while
armed . . . ."
     10
       We address the constitutional provisions regarding the
right to keep and bear arms to provide background and context
for our application of the statutes and ordinances Wisconsin
Carry puts at issue.


                                          6
                                                                            No.     2015AP146


the   protection      of   this      right       in    our   own    constitution:         "The

people     have   the   right       to     keep    and    bear     arms     for   security,

defense, hunting, recreation or any other lawful purpose."                                Wis.

Const. art. I, § 25.

      ¶9     This     is      a    species        of     right      we    denominate        as

"fundamental," reflecting our understanding that it finds its

protection, but not its source, in our constitutions.11                                    The

right's      existence        precedes,          and    is   independent          of,    such

documents.          Bearing       arms     "is    not    a   right       granted    by    the

Constitution.         Neither is it in any manner dependent upon that

instrument for its existence."                    United States v. Cruikshank, 92

U.S. 542, 553 (1875); see also District of Columbia v. Heller,

554   U.S.     570,     592       (2008)     ("[I]t      has       always    been       widely

understood that the Second Amendment, like the First and Fourth

Amendments, codified a pre-existing right.                         The very text of the



      11
       See District of Columbia v. Heller, 554 U.S. 570, 593–94
(2008) ("By the time of the founding, the right to have arms had
become fundamental for English subjects.     See [J. Malcolm, To
Keep and Bear Arms 122–134 (1994)]. Blackstone, whose works, we
have said, 'constituted the preeminent authority on English law
for the founding generation,' Alden v. Maine, 527 U.S. 706, 715
(1999), cited the arms provision of the Bill of Rights as one of
the fundamental rights of Englishmen.           See   [1 William
Blackstone, Commentaries on the Laws of England 136, 139–140
(1765)]."); State v. Cole, 2003 WI 112, ¶20, 264 Wis. 2d 520,
605 N.W.2d 328 (Wilcox, J.) (plurality opinion) ("We find that
the state constitutional right to bear arms is fundamental.").
     Notwithstanding Heller's careful demonstration that this
right has been fundamental since before our Nation's founding,
                                                       (continued)
                                              7
                                                                                No.      2015AP146


Second Amendment implicitly recognizes the pre-existence of the

right        and         declares         only       that       it     'shall           not     be

infringed . . . .'").

       ¶10     Whether the Second Amendment protects this right only

when    corporately         exercised       in       the    context    of   a     militia,      as

opposed      to    a     person     exercising        it     individually,        has    been    a

source    of       contention.            That   question,          however,     received       an

authoritative answer in Heller.                            After extensive textual and

historical         analysis,        the    Supreme          Court    concluded        that    the

purpose of the amendment is to "guarantee the individual right

to possess and carry weapons in case of confrontation."                                  Heller,

544 U.S. at 592 (emphasis added).                            Wisconsin's protection of

this    right       does    not     contain      the        grammatical     and       linguistic

oddities that necessitated Heller's exhaustive treatment of the

question.          It is, instead, a straightforward declaration of an

individual right to keep and bear arms for any lawful purpose.

       ¶11     One way in which people in Wisconsin may exercise this

individual right is by obtaining a license to carry concealed

weapons.           The    genesis     of    this      opportunity       was     Act     35,   now

codified (in part) as Wis. Stat. § 175.60.                            Upon obtaining such

a   license,        the    "licensee        or . . . out-of-state               licensee      may




the dissent says it is something less.                         But it does not say when
or how it was demoted.


                                                 8
                                                                           No.       2015AP146


carry      a    concealed   weapon12       anywhere      in    this   state      except        as

provided under subs. (15m) and (16) and ss. 943.13(1m)(c) and

948.605(2)(b)1r."           Wis. Stat. § 175.60(2g).                  We will refer to

this statute as the "Concealed-Carry Statute".

      ¶12       Act   35    also      eliminated         the     prohibition         against

carrying a loaded handgun in a vehicle.                       The statutory provision

governing the interaction between weapons and vehicles now says:

"Except as provided in sub. (4), no person may place, possess,

or transport a firearm . . . in or on a vehicle, unless one of

the   following       applies:       1.    The     firearm     is   unloaded        or    is    a

handgun."         Wis. Stat. § 167.31(2)(b).                   We will refer to this

statute as the "Vehicle Statute."                   A "firearm" is "a weapon that

acts by force of gunpowder."                     Wis. Stat. § 167.31(1)(c).                For

the purpose of this statute, "vehicle" means "every device in,

upon,      or    by   which    any        person    or   property         is   or    may       be

transported or drawn upon a highway, except railroad trains."

Wis. Stat. §§ 167.31(1)(h), 340.01(74).

      ¶13       With that brief refresher, we turn now to the Rule.

                 B.   Effect of the Local Regulation Statute

      ¶14       Wisconsin     Carry       tells     us   that       the    City's        Common

Council, and all of its subordinate entities, may regulate the


      12
        A "weapon" is "a handgun, an electric weapon, as defined
in   s.   941.295(1c)(a),  or  a   billy  club."     Wis.  Stat.
§ 175.60(1)(j).


                                              9
                                                                             No.       2015AP146


possession,       bearing,      and    transportation            of   arms      only     to    the

extent allowed by the Local Regulation Statute.                             One of the key

limitations        imposed      by     that     statute,         they       say,       is     that

regulations       on     this   subject        may    be    no    more      stringent         than

analogous state statutes.              They argue that, inasmuch as the Rule

entirely forbids the possession, bearing, and transportation of

arms on city buses, the City may no longer enforce it because

there is no state statute so stringent.

      ¶15    The City responds that the Local Regulation Statute

has nothing to say about the Rule.                     First, it asserts that the

Rule is no more stringent than state statutes.                               Additionally,

because     it    owns    the    buses,       the    City   says      it    may    keep       them

weapon-free just as readily as a private individual may prohibit

weapons     in    his    own    vehicle.        Second,      even      if    it    were       more

stringent        than    state       statutes,        the    City        says      the      Local

Regulation       Statute's       plain        terms    express        the    legislature's

decision to leave municipal regulations like the Rule alone.

The   statute      applies      only     to    "political         subdivisions,"            which

(according to the internal definitions) comprise only cities,

villages, towns and counties.                  Wis. Stat. § 66.0409(1)(b).                     The

Commission is none of those and so, according to the City, it is




                                               10
                                                                   No.     2015AP146


unencumbered by the statute.13           Further, the statute's strictures

apply      to    a    political     subdivision's             "ordinances"        and

"resolutions."       Wis. Stat. § 66.0409(2).           The City says a "rule"

is different from ordinances and resolutions, and therefore lies

beyond the statute's reach.

     ¶16    Resolving    this    case    will     therefore    require     that   we

determine whether the Local Regulation Statute applies to the

Commission and the rules it adopts, and (if so) whether the Rule

is impermissibly more stringent than analogous state statutes.14

We must also compare the Rule to the Concealed-Carry Statute to

determine whether the latter preempts the former.

                 1.     Applicability to the Commission

     ¶17    We   will    begin    with        whether   the    Local     Regulation

Statute affects rules adopted by the Commission.                       If it does

not, there is no need to determine whether the Rule is more

stringent than a state statute.




     13
       The City made this argument explicitly before the Circuit
Court.   Here, it is an implicit part of its argument that the
Local Regulation Statute does not apply because it addresses
only ordinances and resolutions (which are the legislative
devices of political subdivisions).
     14
       We express no opinion on the City's authority to regulate
the possession of weapons on its buses prior to enactment of the
Local Regulation Statute, the Concealed-Carry Statute, and the
current version of the Vehicle Statute.


                                         11
                                                                         No.     2015AP146


       ¶18    With its frequent reference to the "plain text" of the

Local Regulation Statute, the City urges us (sotto voce, to be

sure) to engage the "plain meaning" rule as we consider the

statute's relationship to the Commission and its Rule.                                 This

axiom, which is the bedrock of the judiciary's methodology, says

that "[i]f the plain meaning of the statute is clear, a court

need    not    look    to    rules    of     statutory     construction         or    other

extrinsic aids.            Instead, a court should simply apply the clear

meaning of the statute to the facts before it."                           UFE Inc. v.

Labor and Indus. Review Comm'n, 201 Wis. 2d 274, 281–82, 548

N.W.2d 57 (1996) (citation omitted).

       ¶19    We must, however, keep in mind that this axiom does

not reduce the judicial function to mechanically comparing the

words of a statute to the name given a legislative enactment, or

the    body    enacting      it.      We    are   not    merely      arbiters    of    word

choice.       If we were, we would need do nothing more than confirm

that    "rule"        is     a     word     different      from      "ordinance"        and

"resolution," and that "commission" is etymologically distinct

from "city," "village," "town," and "county."

       ¶20    It is, instead, the "plain meaning" of a statute we

must    apply.        We    find     that    meaning      in   the    statute's       text,

context, and structure: "[S]tatutory interpretation 'begins with

the language of the statute.' . . .                     [It] is interpreted in the

context in which it is used; not in isolation but as part of a

                                             12
                                                                            No.   2015AP146


whole; in relation to the language of surrounding or closely-

related statutes . . . ."                 State ex rel. Kalal v. Cir. Ct. for

Dane Cty., 2004 WI 58, ¶¶45-46, 271 Wis. 2d 633, 681 N.W.2d 110

(quoting Seider v. O'Connell, 2000 WI 76, ¶43, 236 Wis. 2d 211,

612 N.W.2d 659).            We examine the statute's contextualized words,

put them into operation, and observe the results to ensure we do

not arrive at an unreasonable or absurd conclusion.                               Id., ¶46

("[S]tatutory language is interpreted . . . reasonably, to avoid

absurd or unreasonable results.").15                     Here, the process requires

us to survey how a city's legislative authority is affected by a

statute forbidding it from enacting or enforcing an ordinance or

resolution       on    a    given    subject.       If    a   city's   governing        body

thereby loses authority to legislate on that subject, we must

then        consider       whether    a    city's    sub-unit         can     nonetheless

legislate       on     that   subject      when   authority      is    denied      to    the

governing body itself.

                              a.     Municipal Authority

       ¶21     It is true, and ever has been, that cities exercise

only such authority as they receive from our constitution and


       15
       The dissent faults us for emphasizing that the "plain
meaning" doctrine focuses on the statute's meaning.     We think
discovering the meaning of a statute is not just a worthy
endeavor, but also an exhaustive recitation of the judiciary's
authority when interpreting a statute.     We find the statute's
meaning in its words, context, and interaction with closely-
related statutes, just as Kalal describes.


                                             13
                                                                    No.         2015AP146


statutes.       "[C]ities are creatures of the state legislature that

have    no     inherent    right    of   self-government      beyond      the    powers

expressly granted to them."              Black v. City of Milwaukee, 2016 WI

47,     ¶23,    369     Wis. 2d 272,      882    N.W.2d 333    (quoting         Madison

Teachers, Inc. v. Walker, 2014 WI 99, ¶89, 358 Wis. 2d 1, 851

N.W.2d 337 (citing Van Gilder v. City of Madison, 222 Wis. 58,

72–73, 267 N.W. 25 (1936) (citing City of Trenton v. New Jersey,

262 U.S. 182, 187 (1923)))) (internal quotation marks omitted).

And if a statute may confer authority on a city, a statute may

take it away.         City of Trenton, 262 U.S. at 187 ("A municipality

is merely a department of the state, and the state may withhold,

grant, or withdraw power and privileges as it sees fit.").

       ¶22     One necessary corollary to this principle is that a

city may not create authority ex nihilo, either for itself or

its divisions.          Were it otherwise, the ability of a constitution

and legislature to control a city's quantum of authority would

come to naught——upon the loss of some measure of authority, an

enterprising city could simply declare it reinstated.                       But this

is not part of a city's remit, and so there is no mechanism by

which    it     may   regain      withdrawn     authority   but   by   legislative

decree or constitutional amendment.

       ¶23     In light of these principles, we must determine what

the Local Regulation Statute means when it says "no political

subdivision       may     enact    or    enforce   an   ordinance      or   adopt      a

                                           14
                                                                             No.     2015AP146


resolution          that      regulates        the . . . possession,         bearing,       [or]

transportation . . . of any knife or any firearm . . . ."                                   Wis.

Stat. § 66.0409(2).                 The City acknowledges that this provision

eliminates the common council's authority to enact or enforce an

ordinance or resolution on the identified subject (unless it

falls within the saving clause).                        Therefore, the question (at

this        stage     of      the     analysis)        is     whether      ordinances       and

resolutions          comprise        a    municipal         governing      body's    complete

legislative authority.                   If they do, then losing the ability to

adopt       an    ordinance         or    resolution         on   a   particular      subject

represents the complete withdrawal of authority to legislate on

that subject.            And if the City has no legislative authority with

respect to that subject, it necessarily has nothing to delegate

to its divisions.16

       ¶24       With      respect        to     the    nature        of   ordinances        and

resolutions,            the    City      directs       our    attention      to     Cross     v.

Soderbeck, 94 Wis. 2d 331, 288 N.W.2d 779 (1980).                                   There, we

said:


       16
       This proposition follows by necessary implication from
the fact that municipalities have no authority but what they are
given.   Willow Creek Ranch, LLC v. Town of Shelby, 2000 WI 56,
¶17, 235 Wis. 2d 409, 611 N.W.2d 693 (citing First Wis. Nat'l
Bank of Milwaukee v. Town of Catawba, 183 Wis. 220, 224, 197
N.W. 1013 (1924) ("Municipal bodies have only such powers as are
expressly conferred upon them by the legislature or are
necessarily implied from the powers conferred.")).


                                                  15
                                                                      No.      2015AP146


    A municipal ordinance or by-law is a regulation of a
    general, permanent nature, enacted by the governing
    council   of   a   municipal   corporation. . . .      A
    resolution, or order as it is sometimes called, is an
    informal enactment of a temporary nature, providing
    for   the  disposition   of  a    particular  piece   of
    administrative      business     of      a     municipal
    corporation. . . .    And it has been held that even
    where the statute or municipal charter requires the
    municipality to act by ordinance, if a resolution is
    passed in the manner and with the statutory formality
    required in the enactment of an ordinance, it will be
    binding and effective as an ordinance.

Id. at 342 (citing Wis. Gas & Elec. Co. v. City of Ft. Atkinson,

193 Wis. 232, 243-44, 213 N.W. 873 (quoting 19 Ruling Case Law

895, § 194 (1917)) (internal quotation marks omitted)).

    ¶25    From this we may derive three principles useful to our

inquiry.     First, ordinances are municipal legislative devices,

formally enacted, that address general subjects in a permanent

fashion.        Second,       resolutions     are    those    informal       municipal

legislative       acts         that    address        particular         pieces      of

administrative business in a temporary fashion.                     And third, the

label   given    to    a   legislative      device    is     not   dispositive——one

identifies the device's taxonomy functionally.

    ¶26    The        scope     of    legislative       activity         covered     by

ordinances    and     resolutions,     therefore,       extends     to      formal   and

informal     enactments        that   address       matters    both      general     and

specific, in a manner meant to be either temporary or permanent,

and which can be characterized as administrative or otherwise.

And we will treat a municipality's legislative device as an

                                         16
                                                               No.   2015AP146


ordinance       or   resolution,   regardless      of    how    it   may   be

denominated, so long as it functions within the scope of this

definition.17

       ¶27   It is apparent from this that there is no legislative

action a municipality could take, either in form or function,

that    would    not    come   within    the   ambit    of   "ordinance"   or

"resolution."        Consequently, if a statute removes the authority

of a municipality's governing body to adopt an ordinance or

resolution on a particular subject, the governing body loses all

legislative authority on that subject.



       17
       This generality comports well with the dictionary
definition of "ordinance":    "An authoritative law or decree;
specif., a municipal regulation, esp. one that forbids or
restricts an activity." Ordinance, Black's Law Dictionary (10th
ed. 2014). It also compares favorably with Doe v. Medford Sch.
Dist. 549C, 221 P.3d 787 (Or. App. 2009), a case the City cited
in its discussion about the nature of ordinances.    There, the
court said:

       The term "ordinance," as it is used in ordinary
       communications, has both a narrow and a broader
       meaning. [In its narrow meaning] [i]t can refer to "a
       public   enactment,   rule,   or  law   promulgated by
       governmental   authority:   as . . . a  local   law or
       regulation enacted by a city council or other similar
       body under powers delegated to it by the state." . . .
       The word "ordinance" also has a broader common
       meaning, however. At least in some contexts, the term
       may not be limited to enactments of law but, more
       generally   to   an  "established   rule,   policy, or
       practice."

     Id. at 793 (quoting Webster's Third New Int'l Dictionary
1588 (unabridged ed. 1993)).


                                        17
                                                                                     No.        2015AP146


       ¶28     Thus,      the    plain        meaning          of    the       Local       Regulation

Statute      is      that      the    legislature           withdrew           from     the      City's

governing body all authority to legislate on the subjects it

identifies,           including             the         "possession,            bearing,             [or]

transportation . . . of               any     knife       or     any     firearm"          unless     the

legislation is "the same as or similar to, and no more stringent

than, a state statute."                     Wis. Stat. § 66.0409(2).                        Because a

municipality cannot delegate what it does not have, the City is

entirely       powerless         to    authorize           any      of       its      sub-units        to

legislate on this subject.18

       ¶29     The    City      notes,       and        properly       so,     that        it   has   no

ordinance         addressing,          in     explicit           terms,        the      possession,

bearing,       or    transportation           of        knives      or   firearms.              In    the

absence of such an ordinance, the City says there is nothing on

which the Local Regulation Statute may operate.

       ¶30     But       the    City        itself        necessarily              identifies         the

Ordinance as the legislation that authorizes the regulation of

firearms.         This is so because the City must appeal to it for the

Rule's      efficacy.           Unless      the     Commission           has    some        source     of

authority independent of the City, its authority to adopt the

Rule    must      flow    from       the    City    to     the      Commission         through        the

Ordinance.          By claiming the Rule is authoritative, the City is

       18
            See supra n.16.


                                                   18
                                                                            No.      2015AP146


itself   telling        us    that   the    Ordinance         contains       a     firearms-

regulating grant of authority.                   And that is how the Ordinance

comes within the Local Regulation Statute's purview.

    ¶31     Put    another       way,      the   City        may    not    simultaneously

maintain    that       the    Commission     has       the    authority      to     regulate

firearms while denying that any of its ordinances authorize the

regulation of firearms.                 Cities may, and often do, delegate

authority to their sub-units without explicitly describing each

and every subject the sub-unit may address.                               The broader the

grant of authority, the more general the language.                           That is true

here——the Ordinance is a very generalized grant of authority to

the Commission to address mass transit issues.

    ¶32     But    the       generalization       does       not    mean    the    grant   of

authority to regulate firearms is not there; it just means it is

not explicit.          It is the Ordinance's implicit grant of firearm-

regulating    authority         on   which       the    Local       Regulation       Statute

performs its work.             And that work consists of restricting the

Ordinance's grant of firearm-regulating authority.                                So, if the

Commission       has     the     authority        to     regulate          firearms      more

stringently than state statutes, it must find the source of that

authority somewhere other than the City.

   b.      Potential Alternative Sources of Commission Authority

    ¶33     To     discover       the    full      scope       of    the     Commission's

authority, we must determine what manner of entity it is, and

                                            19
                                                                             No.     2015AP146


whether it draws regulatory authority from some source other

than the City.           The City's ordinances say a "commission" is "a

Sub-unit      of     the       City."        Madison,         Wis.,    Gen.        Ordinances

§ 33.01(3)(c).           The City creates "standing" sub-units (which are

those      meant    to     exist    permanently)         by    ordinance.            See    id.

§ 33.01(3)(e) & (4)(b).                 The Ordinance makes the Commission a

standing sub-unit.

      ¶34     The Ordinance provides that the Commission is a public

utility     within       the     meaning    of    Wis.       Stat.    § 66.0805.           This

statute       grants        municipalities             the     authority       to      create

commissions        to    govern     public     utilities,        but    it    contains          no

independent        grant    of     authority      to    such    commissions.19             As    a

public utility, the Commission exercises its authority under the

supervision of the City: "The board of commissioners, under the

general control and supervision of the governing body, shall be

responsible for the entire management of and shall supervise the

operation of the utility."                 Wis. Stat. § 66.0805(1).                 The City

exercises      its        supervisory        authority         via     ordinance:          "The

governing body shall exercise general control and supervision of

the commission by enacting ordinances governing the commission's

operation."        Id.



      19
         "[T]he governing body of a city shall . . . provide for
the   nonpartisan management of a municipal public utility by
                                                     (continued)
                                             20
                                                                       No.       2015AP146


       ¶35   The Ordinance says the Commission is also a transit

commission within the meaning of Wis. Stat. § 66.1021.                                This

section      grants     municipalities             the    authority         to    create

transportation systems as well as commissions to govern them: "A

city . . . may        enact       an     ordinance       for   the     establishment,

maintenance    and     operation         of    a   comprehensive       unified      local

transportation        system . . . .                 'Transit        commission'         or

'commission' means the local transit commission created under

this section."        Wis. Stat. § 66.1021(1), (3)(b).                   The statute

does not directly grant the Commission any authority, but it

does   identify      some    of    the    authority      the   Commission        must   be

furnished by the municipality's enacting ordinance,20                            none of

which is at issue here.

       ¶36   The   Ordinance        contains       its   own   description       of     the

authority the Commission is to exercise.                       So, for example, it

has the authority to recommend transit-related policies to the

common council for its consideration: "The Transit and Parking

Commission    shall     make       recommendations        to   the    Common     Council

regarding policies on all transit and parking matters . . . ."

Madison,     Wis.,    Gen.        Ordinances       § 3.14(4)(a);      see    also       id.


creating a commission under this section."           Wis. Stat.
§ 66.0805(1).
     20
        For example, the statute says a transit commission may
appoint certain employees, conduct hearings, hold regular
meetings, adopt a seal, etc. Wis. Stat. § 66.1021(6) & (7).


                                              21
                                                                           No.        2015AP146


§ 3.14(4)(g) ("It shall be the general duty of the Transit and

Parking      Commission     to    develop,       and    recommend         to    the    Common

Council policies on the various elements of transit and parking

and transit and parking facilities for the purpose of providing

for the safe, efficient and economical movement of persons and

goods     in     the      City      of     Madison       and        the        metropolitan

area . . . .").

       ¶37     Finally,     the        Commission        may     adopt          "standards,

warrants,      objectives        and     criteria      for    transit,         parking     and

paratransit      operations"       pursuant       to    its    authority         under     the

Ordinance.       Id.      It may also establish rules and procedures as

necessary to implement its duties.                       Id.   § 3.14(4)(h).              With

respect to transit, the Commission's duty is to "provide overall

management, operation and control of the assets of the City of

Madison transit and paratransit transportation system to ensure

that    it     functions     as    an      integrated        part    of        the    overall

transportation system."            Id. § 3.14(4)(h)2.

       ¶38     The City has not identified, and we have not found,

any authority for the Commission's existence apart from what we

just described.        It is apparent from these provisions that the

Commission is entirely a creature of the City and exercises only

that amount and type of authority it receives from the City.

The Ordinance, by its express terms, created the Commission and



                                            22
                                                                         No.    2015AP146


infused      it    with   enumerated        responsibilities.21           Although     the

statutes relating to public utilities and transit commissions

describe certain attributes the governing commissions must have,

they    do   not,    by     their    own    force,    call    the    Commission      into

existence or endow it with authority independent of what they

confer on the City.            Instead, they simply grant municipalities

the authority to create the commissions in the manner and with

the attributes the statutes prescribe.

       ¶39    The    Commission       has    no     authority      but   for    what   it

received      from    the    City,    and     the    City    has    no   authority     to

legislate contrary to the boundaries established by the Local

Regulation        Statute.      This       means    that    if     the   Rule   is   more

stringent than a state statute, then to that extent the City no

longer has authority to enforce it.

              c.     Purpose of the Local Regulation Statute

       ¶40    Before we measure the Rule's stringency, we pause to

address the City's argument that this result would frustrate the




       21
       Madison, Wis., Gen. Ordinances § 3.14(4)(a) ("There is
hereby created a Transit and Parking Commission charged with the
duties and responsibilities contained herein.").


                                             23
                                                           No.   2015AP146


statute's purpose.22      The City speculates that the legislature

wished to limit a city's authority to regulate firearms, but

only when the city's governing body acts qua governing body.           It

says    the   statute's   plain   reference   to   only   ordinances   and

resolutions demonstrates that the legislature intended to leave

intact a municipal sub-unit's authority to regulate firearms.23




       22
       We may consider the statute's purpose while conducting a
"plain meaning" analysis, so long as we refer only to the
statute's text and structure.   State ex rel. Kalal v. Cir. Ct.
for Dane Cty., 2004 WI 58, ¶48, 271 Wis. 2d 633, 681 N.W.2d 110
("[S]cope, context, and purpose are perfectly relevant to a
plain-meaning interpretation of an unambiguous statute as long
as the scope, context, and purpose are ascertainable from the
text and structure of the statute itself, rather than extrinsic
sources, such as legislative history.").
       23
       The dissent wishes we had consulted legislative history
on this question, and suggests we did not do so because it would
contradict our interpretation of the Local Regulation Statute.
We did not address legislative history for two reasons. First,
we had no difficulty finding the statute's meaning without it
(as Kalal contemplates).    And second, the history the dissent
identified has no instructive merit.    The two failed municipal
gun-control   referenda  mentioned   in   State   v.   Cole,   264
Wis. 2d 520,   ¶¶62–63  (Prosser,   J.,   concurring),   and   the
statements of one assemblyman, might be able to tell us what
motivated the legislature to enact the Local Regulation Statute.
But motivation and meaning are not necessarily the same thing.
Even if every legislator publicly announced the intent behind
the way he or she voted, that knowledge would give us no aid in
understanding the Local Regulation Statute.          We find the
legislature's intent in the words it adopts, not the expressed
(or unexpressed) subjective reasons the 132 legislators had for
adopting those words.    Kalal, 271 Wis. 2d 633, ¶52.      Cherry-
picking the statements of one such legislator, as the dissent
does, just gives us 1/132 of a body of information that tells us
nothing about the meaning of the statute.


                                    24
                                                                     No.        2015AP146


       ¶41   In the City's reading of the statute, the legislature

made    a    conscious         decision   to    withdraw     firearms-regulating

authority      from       a     municipality's     democratically-accountable

governing      body,          while   leaving     that      authority           entirely

undiminished            when      exercised      by        the       municipality's

democratically-unaccountable sub-units.24                  The only explanation

offered for why the legislature would trust firearms-regulating

authority to a municipal sub-unit, but not the governing body to

which it owes its existence and power, is that the latter's

legislative authority is broader than that of the former.                             The

implication        is    that     municipalities      are        eager     to    impose

aggressive firearms regulations, and that impulse must be curbed

by ensuring that any such regulations could be adopted                                only

piecemeal, within the limited portfolio of each democratically-

unaccountable sub-unit.

       ¶42   But    if    the    City's   speculation       is    correct,       if   the

legislature really did adopt the Local Regulation Statute to

restrict the scope of any given municipal firearms regulation,

       24
       The Commission's members are appointed, not elected: "The
Transit and Parking Commission shall consist of nine (9) voting
members to serve without compensation consisting of three (3)
members of the Common Council, six (6) citizens and two (2)
alternates . . . at least one (1) of whom shall be a citizen."
Madison, Wis., Gen. Ordinances § 3.14(4)(b). "Citizen members of
the Transit and Parking Commission shall be appointed by the
Mayor subject to confirmation by the Common Council."        Id.
§ 3.14(4)(d).


                                          25
                                                                           No.     2015AP146


it chose a singularly ineffective means of doing so.                               It does

not     require     mastery       of      three-dimensional          chess,      nor     even

checkers, to devise a strategy for defeating such an objective.

      ¶43     Deprived of native authority to regulate firearms, a

city might simply create a "public-safety commission" with a

mandate      to    secure   the     public's         well-being      in    all   publicly-

accessible spaces. The enabling ordinance would make no specific

reference to firearms, so (under the City's theory) it would

escape the Local Regulation Statute's attention.                              The public-

safety commission would then adopt the same city-wide firearms

regulation the city's governing body could not itself adopt.

The scope of the resulting regulation would not have suffered

the least restriction by virtue of the Local Regulation Statute.

Alternatively,        a   municipality          bent       on   adopting   comprehensive

firearms regulations could simply create a number of limited-

portfolio sub-units whose cumulative scope of authority would

equal that of the municipality.                     The sub-units could then adopt

firearms regulations that would differ in no meaningful way from

a   single    regulation      adopted          by    the    municipality's        governing

body.        Functionally,         this    imputed         purpose   would       leave    the

statute with neither meaning nor effect.

      ¶44     In    light     of       these        obvious     workarounds,       we     are

unwilling to join the City's speculation that the legislature

chose to entrust firearms-regulating authority to municipal sub-

                                               26
                                                                 No.     2015AP146


units,    but     not   their   democratically-accountable       progenitors.25

If the legislature actually intended such an easily thwarted

purpose, it gave us no textual clues by which to discern it.

     ¶45    Finally, the City asserts that if the legislature had

intended     to     include     "rules"     in   the   realm    of     prohibited

legislative acts, it would have said so.               It observes that other

states, when they restricted local firearms regulations, listed

other types of legislative devices in their prohibitions.                     For

instance, it notes that Idaho's statute applies to "any law,

rule, regulation, or ordinance."                 Idaho Code Ann. § 18-3302J

(2016).26       And Florida's statute refers not just to ordinances,

but also administrative regulations and rules.                 Fla. Stat. Ann.


     25
       The City argued that this conclusion would "deprive the
people of Wisconsin [of] the right to democratically decide if
public buses are an appropriate place for loaded handguns."
Actually, it protects that very thing. The people of Wisconsin,
through their duly-elected legislators, have had their say on
this issue.    Allowing an unelected body like the Commission to
overrule   the   people's  decision  would   not   protect their
democratically-expressed will, it would thwart it.
     26
          The relevant portion of the Idaho statute says:

     (2) Except as expressly authorized by state statute,
     no county, city, agency, board or any other political
     subdivision of this state may adopt or enforce any
     law, rule, regulation, or ordinance which regulates in
     any manner the sale, acquisition, transfer, ownership,
     possession, transportation, carrying or storage of
     firearms or any element relating to firearms and
     components thereof, including ammunition.

Idaho Code Ann. § 18-3302J(2) (2016).


                                          27
                                                         No.    2015AP146


§ 790.33 (West 2007 & Supp. 2016).27        And Kansas's statute covers

"administrative actions."        Kan. Stat. Ann. § 12-16,124 (Supp.

2015).28    And so on. But if the label of a legislative act is

dispositive, then Idaho's local communities are vulnerable to

local "policies" regulating firearms, Florida would presumably

allow      "resolutions"      restricting    firearms,    and    Kansas

(apparently) is willing to countenance local regulations in the

form of an     "ordinance."      Here in Wisconsin, the     legislature


     27
          The relevant portion of the Florida Statute says:

     (1) Preemption.--Except as expressly provided by the
     State Constitution or general law, the Legislature
     hereby declares that it is occupying the whole field
     of regulation of firearms and ammunition, including
     the purchase, sale, transfer, taxation, manufacture,
     ownership, possession, storage, and transportation
     thereof, to the exclusion of all existing and future
     county, city, town, or municipal ordinances or any
     administrative regulations or rules adopted by local
     or state government relating thereto. Any such
     existing ordinances, rules, or regulations are hereby
     declared null and void.

Fla. Stat. Ann. § 790.33(1) (West 2007 & Supp. 2016).
     28
          The relevant portion of the Kansas statute says:

     (a) No city or county shall adopt or enforce any
     ordinance, resolution or regulation, and no agent of
     any city or county shall take any administrative
     action, governing the requirement of fees, licenses or
     permits for, the commerce in or the sale, purchase,
     transfer, ownership, storage, carrying, transporting
     or taxation of firearms or ammunition, or any
     component or combination thereof.

Kan. Stat. Ann. § 12-16,124(a) (Supp. 2015).


                                    28
                                                                               No.    2015AP146


would       need   to        be     even     more    cognizant         of     the    labels    a

municipality might attach to its legislation: The Ordinance, for

example,      authorizes            the    Commission         to    adopt,    amongst     other

things, rules, procedures, standards, warrants, and objectives.

       ¶46    Accepting            the     City's    argument         would     require       the

legislature to list every possible label for a legislative act

before we could conclude that its intention was to withdraw from

a municipality the authority to regulate a particular subject.

And it       would further require that the legislature amend the

statute every time a municipality conceived of a new label for

its legislative acts.                   But this is law-making as comedy, with a

hapless      legislature           chasing    about       a   wily    municipality      as     it

first enacts an ordinance on a forbidden subject, and then a

policy, then a rule, then a standard, and on and on until one of

them    wearies         of        the     pursuit    or       the    other     exhausts       the

thesaurus.29       The City advocated its interests in a competent and


       29
       As an alternative to listing a multitude of labels for
prohibited legislation, some states instead use a catch-all
phrase to describe the method by which the legislative act is
adopted.   Arkansas, for example, states that local governments
"shall not enact any ordinance or regulation pertaining to, or
regulate in any other manner" the identified subjects.      Ark.
Code. Ann. § 14-16-504(b)(1)(A) (2013) (emphasis added). Kansas,
on the other hand, forbids local "administrative action" related
to firearms.    Kan. Stat. Ann. § 12-16,124 (Supp. 2015).    But
this does not end the lexical chase, it just shifts it to the
label given to the municipal action that produces the
legislation.


                                                29
                                                              No.     2015AP146


professional manner, so we are confident it does not really

intend    that   we    understand   the      legislative   process    in    this

fashion.30    Thus, in the absence of any discernible reason to do

so, we will not.31

                              2.    Stringency

     ¶47     Because    we   conclude     that   the   City——acting        either

through its governing body or sub-units——has no authority to

"regulate[] the . . . possession, bearing, [or] transportation

. . . of any knife or any firearm . . . unless the ordinance or

resolution is the same as or similar to, and no more stringent

than, a state statute,"32 we must now determine whether the Rule




     30
       Under the guise of "judicial restraint," however, this is
how the dissent would have us understand the Local Regulation
Statute. Its two-sentence statutory analysis comprises, in its
entirety, this:   "The bus rule is neither an 'ordinance' nor a
'resolution,' and it was not enacted by the city. That should be
the end of the analysis."      Dissent at ¶73.     But "judicial
restraint" does not mean superficial or incomplete. The dissent
is curiously incurious about whether municipalities have
legislative authority outside of "ordinances" and "resolutions."
Instead, without analysis, it simply assumes they do, and
further assumes the Commission's authority to adopt the Rule
flows from that phantom authority.      While that analysis is
certainly original, it has nothing to do with judicial
restraint.
     31
       Kalal, 271 Wis. 2d 633, ¶46 ("[S]tatutory language is
interpreted . . . reasonably, to avoid absurd or unreasonable
results.").
     32
          Wis. Stat. § 66.0409(2).


                                        30
                                                                        No.     2015AP146


satisfies     the      stringency      standard.33         It      is     the     City's

prerogative      to    choose    the   legislation       against    which       we   will

compare the Rule (at least initially), and it has chosen the

Vehicle Statute.

    ¶48     The       Vehicle     Statute     governs      the     safe       use     and

transportation of firearms.            The specific portion of the statute

the City recommends for our consideration prohibits the placing,

possession, or transportation of a firearm in a vehicle unless

it is unloaded or a handgun.             Wis. Stat. § 167.31(2)(b)1.                 That

is to say, the Vehicle Statute allows a person to carry a loaded

handgun,    or    an   unloaded     firearm    of    a   different        type,      in   a

vehicle.      A vehicle (for purposes of this statute) includes

"every device in, upon, or by which any person or property is or

may be transported or drawn upon a highway,                        except railroad

trains,"    as    well    as     snowmobiles,       all-terrain         vehicles      and

electric      personal          assistive     mobility          devices.              Id.

§§ 167.31(1)(h), 340.01(74).            We trust it is beyond cavil that a

bus is a vehicle within the scope of this definition.




    33
       The Local Regulation Statute authorizes local legislation
so long as it is both the "same as or similar to" and "no more
stringent than" a state statute.        Because the stringency
analysis resolves this matter, we need not inquire into whether
the Rule or Ordinance is the same as or similar to a state
statute.


                                         31
                                                                    No.     2015AP146


       ¶49   So in choosing the Vehicle Statute for comparison, the

City asserts that a total ban on carrying any firearm on a bus

is no more stringent than a statute that bans only loaded non-

handguns     on    a   bus.    These     provisions    occupy      almost   perfect

legislative antipodes.          Unless the City has a method by which it

can explain how the distance between the two is more apparent

than   real,      we   must   conclude    the   Rule   is   impermissibly         more

stringent than the Vehicle Statute.

       ¶50   The City says it can harmonize the Vehicle Statute and

the Rule by observing that the former allows an individual to

carry a firearm only in "a" vehicle, not "any" vehicle or "all"

vehicles.         The City does not explain what difference it would

make if the legislature had chosen "any" or "all" instead of

"a."     Instead, it skips almost immediately to the conclusion

that the legislature's word choice created maneuvering room for

restrictive        municipal    firearms      regulations.          There    is    no

readily-apparent         principle       that    would      link     the     City's




                                         32
                                                    No.      2015AP146


proposition to its conclusion, and we will not further explore

this argument when the City has chosen to remain silent.34

     ¶51   The City also says it can harmonize the two provisions

because the Vehicle Statute does not say a person must carry a

firearm on a bus.   It is true the Vehicle Statute is prohibitory

(as the City pointed out), and it is also true that an exception

from a prohibition is not the same thing as a mandate.           This

means that although the Vehicle Statute does not prohibit a

person from carrying a firearm in a vehicle (except as described

above), it also does not require a person to carry such a weapon

in a vehicle.   But this can give the City no succor.     The City

bans the carrying of all firearms on its buses.     So its burden

is not to find a statute that neither bans nor requires carrying

firearms, its burden is to identify a statute that does ban, and

does so at least as restrictively as the Rule.        As relevant

here, the Vehicle Statute prohibits only the carrying of loaded

non-handguns in a vehicle.     Consequently, the Vehicle Statute

justifies the Rule only in that regard.      By also banning the


     34
       As an entirely practical matter, an individual can carry
a weapon in only one vehicle at a time, so there is no need to
use "any" or "all" in the statute.      "Any" bus in the City's
fleet becomes "a" bus within the meaning of this statute the
instant an individual boards it with a permissible firearm. The
same is true of "all" city buses.      So there is no point in
distinguishing between "a" bus, on the one hand, and on the
other "any" or "all" buses.


                                33
                                                          No.     2015AP146


carrying   of   knives,   handguns    (whether   loaded   or    not),   and

unloaded non-handguns, the Rule is dramatically more restrictive

than the Vehicle Statute.

    ¶52    The City also says the Rule is no more restrictive

than Wisconsin's Statutes because, as owner of its buses, it has

the same authority to ban the carrying of weapons as individuals

have in banning weapons from their private vehicles.            There are

two reasons this cannot justify the Rule.          The first, and most

obvious, is that an individual's right to ban weapons from his

vehicle is not statutory, and so cannot serve as the point of

comparison.     He may keep weapons from his vehicle because he has

the right to exclude others from his property.             He needs no

statutory grant, and he has received none; his authority is

incident to his property right in the vehicle.             He can keep

weapons out of his car because he can deny a person entry for

any reason he may choose.35      So if he does not want weapons in



    35
       "Property rights in a physical thing have been described
as the rights to possess, use and dispose of it . . . .      The
power to exclude has traditionally been considered one of the
most treasured strands in an owner's bundle of property rights."
Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435
(1982) (citation and internal quotation marks omitted); Rakas v.
Illinois, 439 U.S. 128, 143 (1978) ("One of the main rights
attaching to property is the right to exclude others . . . ."
(citing W. Blackstone, Commentaries, Book 2, ch. 1")); Jacque v.
Steenberg Homes, Inc., 209 Wis. 2d 605, 618, 563 N.W.2d 154
(1997) ("[T]he private landowner's right to exclude others from
his or her land is 'one of the most essential sticks in the
                                                     (continued)
                                     34
                                                                      No.     2015AP146


his vehicle, he may simply deny the person carriage unless he

first divests himself of his weapons.                 Thus, there is no sense

in which the Rule can be described as "the same as or similar

to, and no more stringent than, a state statute."36

       ¶53    Second, the City's ownership rights in its buses are

not the same as an individual's ownership rights in his private

vehicle.       It is possible the City means its argument to assert

that    the    Local   Regulation     Statute's       reference       to     "a   state

statute" as the point of comparison is meant to be longhand for

"law," thereby giving us leave to compare the Rule's stringency

against      non-statutory   sources     of    law.       If   that    is    what    the

reference means——and we do not believe it is——the City would

still be unable to justify the Rule.                     The City's argument is

dependent      on   demonstrating       that    its      authority      to    exclude

passengers from its buses is coextensive with an individual's

authority      to   deny   carriage    to     another.         For    the    following

reasons, it is not.

       ¶54    Governments,    whether       great   or    small,      exercise      only

that amount of authority they rightfully receive from those they




bundle of rights that are commonly characterized as property.'"
(quoting Dolan v. City of Tigard, 512 U.S. 374, 384 (1994))).
       36
            Wis. Stat. § 66.0409(2) (emphasis added).


                                        35
                                                    No.   2015AP146


represent.37   And they must use that authority only in ways that

are appropriate to achieve the ends for which they were granted

the authority.38

     ¶55   With respect to property entrusted to its care, the

City notes that "[t]he State, no less than a private owner of


     37
       "[T]he people of the several States are the only
true source of power . . . .   All powers that the Constitution
neither delegates to the Federal Government nor prohibits to the
States are controlled by the people of each State."    U.S. Term
Limits, Inc. v. Thornton, 514 U.S. 779, 847-48 (1995); see also
W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 641 (1943)
("There is no mysticism in the American concept of the State or
of the nature or origin of its authority. We set up government
by consent of the governed, and the Bill of Rights denies those
in power any legal opportunity to coerce that consent.
Authority here is to be controlled by public opinion, not public
opinion by authority."); Halter v. Nebraska, 205 U.S. 34, 43
(1907) ("It is not extravagant to say that to all lovers of the
country [the American flag] signifies government resting on the
consent of the governed . . . ."); Texas v. White, 74 U.S. (7
Wall.) 700 (1868) ("A State, in the ordinary sense of the
Constitution, is a political community of free citizens,
occupying a territory of defined boundaries, and organized under
a government sanctioned and limited by a written constitution,
and established by the consent of the governed."); Goodall v.
City of Milwaukee, 5 Wis. 32, 38 (1856) ("In England, the
Parliament is said to be supreme, omnipotent, and to its
mandates the highest, as well as the lowest, in all their rights
and acquisitions must yield. Not so here; all departments of
government derive their powers from the prescribed consent of
the people who are governed".
     38
       "Let the end be legitimate, let it be within the scope of
the constitution, and all means which are appropriate, which are
plainly adapted to that end, which are not prohibited, but
consist with the letter and spirit of the constitution, are
constitutional." M'Culloch v. Maryland, 17 U.S. (4 Wheat.) 316,
421, (1819).    Johnston v. City of Sheboygan, 30 Wis. 2d 179,
186, 140 N.W.2d 247 (1966) (quoting M'Culloch).


                                36
                                                                    No.     2015AP146


property, has power to preserve the property under its control

for the use to which it is lawfully dedicated."                       Adderley v.

Florida, 385 U.S. 39, 47 (1966).              The City lawfully dedicated

its buses to providing "safe, efficient and economical movement

of persons and goods in the City of Madison and the metropolitan

area consistent with the Commission's mission to support the

City's distinct and quality neighborhoods where people will want

to live, work, do business, learn and play by providing safe and

efficient      transportation."         Madison,     Wis.,    Gen.        Ordinances

§ 3.14(4)(g).       Thus, the City says, Adderley gives it authority

to   exercise     over   its    buses   the    rights    typical      of     private

ownership in pursuit of those enumerated purposes.                        So we must

determine      whether   Adderley    allows    the   City     to    pursue       these

purposes by banning weapons on the same basis that a private

individual bans weapons from his private vehicle.                     We conclude

it does not.

       ¶56   An individual may ban weapons because he has unlimited

discretion to bar anyone and everyone from his vehicle for any

reason, or even no reason at all.                  The City enjoys no such

latitude with respect to bus passengers.                 Indeed, the City's

ability      to   exclude      passengers     is   subject     to     significant

circumscription. The most significant is that, whatever property

rights it might have, it may not use them in derogation of the

law:    "[A]      municipality     cannot     lawfully       forbid       what    the

                                        37
                                                                       No.    2015AP146


legislature has expressly licensed, authorized or required, or

authorize what the legislature has expressly forbidden."                          Fox v.

City of Racine, 225 Wis. 542, 545, 275 N.W. 513 (1937).

     ¶57     Adderley      is    entirely       incapable        of    pushing      that

principle aside.         Adderley is a First Amendment case (as are the

other     cases    the   City    cited     in   support     of    its      "ownership"

argument), in which the Court analogized public ownership of

property to private ownership as an aid in determining whether

the property in question constituted a public forum for speech

purposes.         This case, of course, has nothing to do with the

First     Amendment.       Thus,     the   City's    argument         on   this    point

consists     entirely     of    an   analogy    to   free    speech        cases,    the

foremost of which (Adderley) tangentially employed an analogy

between public and private ownership as part of a much broader

constitutional analysis.39            Analogies are sometimes helpful in

contextualizing an issue, but an analogy on top of an analogy

rarely conveys useful information.              Such is the case here.




     39
        The other First Amendment cases the City cited rely, at
least in part, on Adderley. See U.S. Postal Serv. v. Council of
Greenburgh Civic Ass'ns, 453 U.S. 114, 129 (1981) (citing
Adderley in the process of analyzing First Amendment challenge
to Postal Service's right to restrict access to mailboxes);
Lehman v. City of Shaker Heights, 418 U.S. 298, 303 (1974)
(citing Adderley in the process of analyzing First Amendment
challenge to City's right to deny advertising request on public
buses).


                                           38
                                                                         No.      2015AP146


       ¶58    Adderley can teach us nothing about the question at

hand because the City's recursive analogies left no room for the

Local Regulation Statute.                 To conclude that the City's property

rights allow it to exclude law-abiding members of the public

from    its   buses,         we   would   first    have    to     conclude     that   those

property rights enjoy a permanence so profound that they are

immune      from    statutory       alteration.           Those    analogized     rights,

however, are not untouchable.                 The scope and nature of property

rights are defined by our laws.40                 If the law modifies a property

right, therefore, one may not assert the previous version of the

property right to trump the very law that changed the right.

The Local Regulation Statute (as discussed above) forbids the

City from forbidding weapons on its buses when otherwise carried

in conformance with the law.                      Thus, to the extent the City

previously         had   a    property-based       right     to    exclude     riders   in

possession of weapons, that right ceased with the advent of the

Local Regulation Statute.                 To claim a property right to exclude


       40
       "Property interests, of course, are not created by the
Constitution. Rather they are created and their dimensions are
defined by existing rules or understandings that stem from an
independent source such as state law——rules or understandings
that secure certain benefits and that support claims of
entitlement to those benefits."     Bd. of Regents v. Roth, 408
U.S. 564, 577 (1972); see also, Penterman v. Wis. Elec. Power
Co., 211 Wis. 2d 458, 480, 565 N.W.2d 521 (1997) (quoting Roth's
proposition, supra, that property interests are created and
defined by independent sources such as state law).


                                             39
                                                                             No.     2015AP146


weapons-carrying passengers from its buses is to invoke a right

that no longer exists (if it ever did).

      ¶59    From     all     of   this    we     may      deduce    that      the    City's

ownership interest in its buses does not allow it to arbitrarily

exclude      potential       passengers      a    la       private      vehicle      owners.

Instead, any decision to exclude must be tied to a lawful basis.

With respect to a prospective passenger who is complying with

the Vehicle Statute, state law offers no such basis.                                 And the

Local Regulation Statute says the City (and its sub-units) may

not   create    such     a    basis.       Because         the   City    cannot      exclude

passengers     from    its     buses      without      a    lawful      basis,     and   none

exists with respect to passengers who comply with state weapons

laws, the City's ownership interest in its buses gives it no

authority to promulgate or enforce the Rule.

                      3.      The Concealed-Carry Statute

      ¶60    Thus far we have considered only the Local Regulation

Statute's     impact     on    the   Rule's       proscription          of   "knives"     and

"firearms" on the City's buses.                  We addressed only those weapons

in that analysis because those are the types of weapons included

in the statute's mandate.              But there are other types of weapons,

and other statutes that speak to their regulation.                                   Amongst

these   is    the   Concealed-Carry         Statute,         which      covers     not   just




                                            40
                                                                             No.     2015AP146


handguns but electric weapons and billy clubs as well.41                                  So we

now     determine        whether     the     Rule       may    lawfully      prohibit       the

carrying of these types of concealed weapons.42

      ¶61     In relevant part, the Concealed-Carry Statute says a

"licensee     or     an    out-of-state       licensee         may   carry    a    concealed

weapon anywhere in this state except as provided under subs.

(15m) and (16) and ss. 943.13(1m)(c) and 948.605(2)(b)1r."                                 Wis.

Stat.      § 175.60(2g)(a).            The    exceptions        need    not    detain       us,

because      none    address        buses.         So,    because      we    have    already

concluded      that        the      City     cannot       regulate          firearms       more

stringently than state statutes, all we must do here is decide

whether city buses are mobile negations of "anywhere in this

state."

      ¶62     The City's argument did not engage the language of the

Concealed-Carry           Statute    other     than      to    assert       that    the    word

"anywhere" cannot really mean anywhere.                         There are, of course,

two limitations on this right to carry                          concealed weapons in

Wisconsin.          We    find   the   first       in    the   statute       itself,      which

contains a list of situations and places to which the statute's



      41
        "'Weapon' means a handgun, an electric weapon, as defined
in   s. 941.295(1c)(a),   or   a  billy   club."     Wis.   Stat.
§ 175.60(1)(j).
     42
        The City's authority to ban handguns has been withdrawn
by the Local Regulation Statute, as described above.



                                              41
                                                             No.    2015AP146


mandate does not apply.43    The second lies in the principle that

the legislature is aware of the state's existing laws, and that


     43
       The exceptions cover only the following:
         Certain restrictions imposed by employers on their
employees (Wis. Stat. § 175.60(15m);
         Certain types of buildings, consisting of (Wis. Stat.
§ 175.60(16)):

     1.   Any portion of a building that is a police
     station, sheriff's office, state patrol station, or
     the office of a division of criminal investigation
     special agent of the department;

     2.   Any portion of a building that is a prison, jail,
     house of correction, or secured correctional facility;

     3.   The facility established under § 46.055 [secure
     mental health facility for sexually violent persons];

     4.   The   center  established   under  § 46.056 [the
     Wisconsin Resource Center located on the grounds of
     the Winnebago Mental Health Institute];

     5.   Any secured unit or secured portion of a mental
     health institute under § 51.05, including a facility
     designated as the Maximum Security Facility at Mendota
     Mental Health Institute;

     6.   Any portion of a building          that   is   a    county,
     state, or federal courthouse;

     7.   Any portion of a building that is a municipal
     courtroom if court is in session;

     8.   A place   beyond    a   security    checkpoint       in   an
     airport;

         Restrictions imposed by authorized persons on lands,
residences, commercial buildings, special event locations,
buildings that are owned, occupied, or controlled by state or
local governmental units, and university or college grounds or
buildings      (Wis.      Stat.      § 943.13(1m)(c));     and

         School grounds (Wis. Stat. § 948.605(2)(b)1r).


                                  42
                                                                  No.      2015AP146


it adopts new legislation against that backdrop, leaving the

present law undisturbed except so far as necessary to make room

for the new.44       As significant here, the Concealed-Carry Statute

contains no text suggesting that "anywhere" includes a place the

licensee has no permission or right to be.                   That is to say, a

concealed-carry license is not a writ authorizing the licensee

to force his way into a place he may not lawfully occupy.                       Thus,

when the Concealed-Carry Statute speaks of "anywhere," it refers

to anywhere the licensee may lawfully be, exclusive only of the

exceptions contained in the statute itself.

       ¶63    Whether the Rule's prohibition of concealed weapons

survives      enactment     of    the   Concealed-Carry     Statute     depends    on

whether      the   latter   has    preempted   the    former.     We     begin    our

analysis by recognizing that cities enjoy both constitutional

and statutory grants of authority.                  The Wisconsin Constitution

provides that "[c]ities and villages organized pursuant to state

law may determine their local affairs and government, subject

only    to    this   constitution        and   to    such   enactments     of     the

       44
       Town of Madison v. City of Madison, 269 Wis. 609, 614, 70
N.W.2d 249 (1955) ("All statutes are presumed to be enacted by
the legislature with full knowledge of the existing condition of
the law and with reference to it, . . . they are therefore to be
construed in connection with and in harmony with the existing
law, and as a part of a general and uniform system of
jurisprudence, that is, they are to be construed with a
reference to the whole system of law of which they form a
part.").


                                          43
                                                                  No.     2015AP146


legislature of statewide concern as with uniformity shall affect

every city or every village."                Wis. Const. art. XI, § 3.             Our

legislature describes a city's authority broadly:

       Except as elsewhere in the statutes specifically
       provided, the council shall have the management and
       control of the city property, finances, highways,
       navigable waters, and the public service, and shall
       have power to act for the government and good order of
       the city, for its commercial benefit, and for the
       health, safety, and welfare of the public, and may
       carry   out   its   powers  by   license,   regulation,
       suppression,    borrowing   of    money,   tax    levy,
       appropriation, fine, imprisonment, confiscation, and
       other necessary or convenient means.        The powers
       hereby conferred shall be in addition to all other
       grants, and shall be limited only by express language.

Wis. Stat. § 62.11(5).

       ¶64   Consequently, just because a municipal legislative act

treats a subject also addressed by the legislature does not mean

the    former   has    been     preempted:     "[M]unicipalities        may    enact

ordinances in the same field and on the same subject covered by

state     legislation        where    such    ordinances   do     not     conflict

with . . . the state legislation."              City of Milwaukee v. Childs

Co., 195 Wis. 148, 151, 217 N.W. 703 (1928).                 We have developed

a     disjunctive     list    of     considerations   that      assists       us   in

determining whether a local legislative act must defer to state

legislation:

       The tests for determining whether such a legislatively
       intended withdrawal of power which would necessarily
       nullify the local ordinance has occurred are:




                                         44
                                                                           No.     2015AP146


             (1)   whether   the  legislature   has   expressly
             withdrawn the power of municipalities to act;


             (2) whether the ordinance                 logically        conflicts
             with the state legislation;


             (3) whether the ordinance defeats the purpose of
             the state legislation; or

             (4) whether the ordinance goes against the spirit
             of the state legislation.

Anchor Sav. & Loan Ass'n v. Equal Opportunities Comm'n, 120

Wis. 2d 391, 397, 355 N.W.2d 234 (1984).                         The Concealed-Carry

Statute does not mention local regulation at all, so it does not

represent an express withdrawal of a municipality's power to

regulate     concealed      weapons       within     the    meaning     of       the    first

Anchor test.        The parties have not expounded on the "spirit" of

the    Concealed-Carry          Statute,        so     there       is       insufficient

information    available       to    us    to   make       the   fourth      Anchor      test

instructive.        We will, therefore, concentrate on the second and

third tests.

       ¶65   The second test inquires into whether the Rule (as an

expression     of     the     legislative       authority        contained         in     the

Ordinance) logically conflicts with the Concealed-Carry Statute.

That   statute      creates    a    singularly       expansive      right         to    carry

concealed    weapons.         It    extends     to    "anywhere       in    this       state"

except as described above.                It is difficult to imagine a more

comprehensive description of where the right may be exercised


                                           45
                                                                        No.       2015AP146


than "anywhere."           But the legislature did not have to create the

right    in   this    manner.         If    its     paramount        concern      was     not

comprehensiveness,          it   could     have    instead     provided       a   list    of

places in which the right to carry a concealed weapon could be

exercised.          This     would    almost      necessarily        have     led    to    a

patchwork      "carry"       landscape       in     which      one    would       need      a

constantly-updated, GPS-enabled smartphone app to determine from

instant to instant whether one was complying with the Concealed-

Carry Statute.

       ¶66    The logic inherent in the legislature's decision to

define the right as all-encompassing, subject only to carefully

delimited exceptions, is that the right is meant to extend as

far     as    is    not     inconsistent          with   its     internally-defined

limitations.        There is no room in the Concealed-Carry Statute

for a municipality to define "anywhere" as something other than

the comprehensive expanse it was meant to be.                           If there were

such room, Wisconsin's municipalities could instantly create the

patchwork     landscape       the    text    of    the   Concealed-Carry            Statute

indicates the legislature meant to avoid.

       ¶67    This analysis also indicates the Rule fails the third

Anchor test.         The Concealed-Carry Statute's evident purpose is

to    allow   the    carrying        of   concealed      weapons      as    broadly       as

possible, subject only to limited exceptions identified by the

statute itself.           This breadth, coupled with the assurance that

                                            46
                                                                              No.      2015AP146


only        the     legislature       can       add        new     restrictions,           allows

individuals to move about the entire state with confidence they

are    not        violating    the   law.        If        it    were    otherwise,        people

traveling         the   interstate       with    a    concealed         weapon      might    find

themselves compliant as they drive through a carry-philic town,

only to find themselves law-breakers a moment later as they pass

into    an    adjacent        carry-phobic       community.             In   practice,       this

would       mean     (for     example)      that      the        municipality       along     the

Madison-Milwaukee             corridor    with        the       most    restrictive        weapon

regulation would effectively set the concealed-carry standard

for    everyone         traveling    between         the    two    cities.          This    would

certainly          defeat     the    Concealed-Carry              Statute's      purpose       in

creating a uniform standard for the entire state.45

       ¶68        In sum, the City may not enforce the Rule against

concealed-carry             licensees     who        are    in     compliance        with    the

Concealed-Carry Statute.




       45
       There are, of course, certain and well-defined places one
may not carry a concealed weapon, e.g., jails, mental health
institutions, courthouses, etc. See Wis. Stat. § 175.60(16)(a).
The nature of these exceptions reinforces the uniformity
inherent in the Concealed-Carry Statute.      The common thread
running through each is that they describe places where there
are obvious and elevated security concerns.      This statute is
exactly what one would expect of a law aimed at maximizing
statewide   uniformity  while  simultaneously   controlling  for
legitimate security concerns.


                                                47
                                                                          No.       2015AP146


                                  IV.     CONCLUSION

    ¶69       We hold today that the Local Regulation Statute, Wis.

Stat.    § 66.0409,        has   withdrawn      authority         from    the       City    to

regulate, either through its governing body or its sub-units

(and without regard to the label it affixes to its regulation or

manner   of    regulating),       the   subjects      identified          in     the     Local

Regulation Statute in a manner that is more stringent than an

analogous state statute.           We also hold that the Concealed-Carry

Statute, Wis. Stat. § 175.60, preempts the City's authority to

restrict a licensee's right to carry concealed weapons on the

City's buses so long as the licensee complies with the statute's

requirements.       Finally, we hold that neither the City nor any of

its sub-units or employees may enforce the Rule to the extent it

purports to prohibit carrying any knife or firearm (as defined

by the Local Regulation Statute) or weapon (as defined by the

Concealed-Carry       Statute),      so    long      as    such    carrying         is     not

forbidden     by    (and    is   done     in    compliance        with)       the   Vehicle

Statute, Wis. Stat. § 167.30, the Concealed-Carry Statute, and

all other statutes that may from time to time become applicable.

    By    the      Court.—The     decision      of   the    court        of     appeals     is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                           48
Appendix A




             1
Appendix A       No. 2015AP149




             2
Appendix A       No. 2015AP149




             3
Appendix B       No. 2015AP149




             1
Appendix B       No. 2015AP149




             2
                                                                      No. 2015AP146.awb


       ¶70    ANN   WALSH    BRADLEY,      J.     (dissenting).           The   public

policy and safety considerations involved in allowing weapons on

a city bus may be hotly debated, but those issues are not before

the court.      Nor is the complexity of the constitutional right to

bear arms at issue here.             This case presents a straightforward

question of statutory interpretation.

       ¶71    The   issue     here    is       whether   Wis.     Stat.    § 66.0409

preempts a rule adopted by the City of Madison's Transit and

Parking Commission that prohibits a person from traveling on a

city bus with a weapon (the "bus rule").

       ¶72    Judicial restraint requires that courts "assume that

the legislature's intent is expressed in the statutory language"

chosen by the legislature.            State ex rel. Kalal v. Cir. Ct. for

Dane Cty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.

And that is exactly what the circuit court and a unanimous court

of appeals did here.

       ¶73    Applying a plain meaning interpretation, both courts

determined that the bus rule is not preempted by state statute.

They concluded that the plain meaning of Wis. Stat. § 66.0409

(the       "Preemption      Statute")      clearly       limits    preemption       to

municipal "ordinances" and "resolutions" enacted or adopted by a

"city, village, town or county."                See Wis. Stat. § 66.0409(1)(b)

& (2).1       Further they determined the bus rule is neither an



       1
       The majority opinion refers to this same statute as the
"Local Regulation Statute."    Like the court of appeals, I use
the term "Preemption Statute."


                                           1
                                                                        No. 2015AP146.awb


"ordinance" nor a "resolution," and it was not enacted by the

city.   That should be the end of the analysis.

      ¶74    A majority of this court, however, fails to exercise

the   same    restraint.        Discarding      seminal     rules      of    statutory

interpretation, the majority slips into legislative mode, and

ignores      the    plain   meaning    of       the    words      chosen       by   the

legislature.        It rewrites the statute in a manner it wishes the

legislature had chosen, a manner chosen by several other states—

—but not Wisconsin.

      ¶75    The    majority    evinces     a    further       lack     of     judicial

restraint when it reaches out to address constitutional issues

not raised or briefed by the parties.

      ¶76    Contrary to the majority, I agree with the circuit

court and the court of appeals that the legislature meant what

the words of the statute clearly provide.                   The rule adopted by

the   City    of    Madison's    Transit     and      Parking     Commission        that

prohibits a person from traveling on a city bus with a weapon is

not preempted by state statute.

      ¶77    Accordingly, I respectfully dissent.

                                        I

      ¶78    As a harbinger of things to come, the majority begins

its analysis not with the statute to be examined, but with a

discussion     of     the   Second    Amendment        of   the       United    States

Constitution, examining the constitutional right to bear arms.

Majority op., ¶¶8-12.

      ¶79    Cases that turn on statutory interpretation generally
begin the analysis by setting forth the text of the statute.

                                        2
                                                                              No. 2015AP146.awb


For   example,     in    the   first   paragraph            of    its    analysis,        the

petitioner's     brief     sets    forth       the   relevant      statute        in   full.

Following suit, the City likewise presents front and center the

statute to be examined, setting it forth in full in the second

paragraph of the brief's analysis.                   But where is the Preemption

Statute set forth in full in the majority's analysis?                           Nowhere.

      ¶80   This        omission    underscores             that        the     majority's

statutory interpretation is less about the text of the statute

and more about lengthy and intertwining legal arguments.                                  The

absence obscures the ability to compare the plain text of the

statute with the majority's interpretation of it.                              Wisconsin's

Preemption Statute, Wis. Stat § 66.0409(2), provides:

      [With exceptions not relevant here], no political
      subdivision may enact or enforce an ordinance or adopt
      a resolution that regulates the sale, purchase,
      purchase delay, transfer, ownership, use, keeping,
      possession,    bearing,   transportation,   licensing,
      permitting, registration or taxation of any knife or
      any firearm or part of a firearm, including ammunition
      and reloader components, unless the ordinance or
      resolution is the same as or similar to, and no more
      stringent than, a state statute.
Additionally,      Wis.     Stat.    § 66.0409(1)(b)              defines       "political

subdivision" as "a city, village, town or county."

      ¶81   It is noteworthy that when the majority does reach the

issue actually before this court, it claims to be engaging in a

plain   meaning         interpretation.              Yet,        its     plain       meaning

interpretation does not come close to tracking the words of the

statute it is examining.

      ¶82   The majority determines that "the plain meaning of the
[Preemption] Statute is that the legislature withdrew from the

                                           3
                                                                               No. 2015AP146.awb


City's       governing        body     all       authority           to     legislate        on

the . . . 'possession, bearing [or] transportation . . . of any

knife or any firearm' unless the legislation is 'the same as or

similar      to,   and   no    more    stringent     than,          a     state    statute.'"

Majority op., ¶28 (citation omitted).

       ¶83    In reaching this "plain meaning" interpretation of the

statute      the    majority      discards        seminal       rules        of     statutory

interpretation, slips into legislative mode, and re-writes the

statute the way it wishes the legislature would have written it.

I address each in turn.

                                             A

       ¶84    Although    it    pays    lip      service       to       seminal     rules    of

statutory interpretation set forth in Kalal, 271 Wis. 2d 633,

one wonders what is left of those rules after reviewing the

majority's         truncated         exposition          of      a         plain      meaning

interpretation.

       ¶85    When Kalal was decided, essentially two approaches to

statutory interpretation had evolved.                         One approach was more

holistic and inquired what was meant by the statute.                                  Another

focused on the words of the statute chosen by the legislature

and instructed that the words be given their plain meaning.                                 The

majority in Kalal adopted the latter textual approach.

       ¶86    Curiously,       the    majority      in        this      case      appears    to

backtrack from the majority's approach in Kalal.                                  Rather than

inquire what the text does provide, the majority here asks what

does   the     statute    mean.        It    even    supplies             emphasis    in    the
original, underlying "meaning" as an apparent shorthand signal

                                             4
                                                                                  No. 2015AP146.awb


of a reinvigorated holistic approach.                        Majority op., ¶20.               After

explaining that to be bound by the words of the statute chosen

by   the    legislature         would    render         it    a    mechanical           and    mere

"arbiter[] of word choice," the majority emphasizes "[i]t is,

instead, the 'plain meaning' of a statute we must apply."                                      Id.,

¶¶19-20.

      ¶87    In     the   majority's          search     for      meaning,        it    discards

seminal     rules    of   statutory       interpretation                that    emphasize       the

primacy of the words chosen by the legislature.                                 Brushed aside

are rules that require an interpretation using the statutory

common and ordinary meaning of those chosen words as well as an

examination of those words in the statutory context in which

they are used.            The majority's departure from these seminal

rules includes those set forth below.

      ¶88    First,       "Judicial       deference          to     the        policy     choices

enacted     into    law    by   the     legislature          requires          that     statutory

interpretation focus primarily on the language of the statute."

Kalal,     271    Wis. 2d 633,        ¶44.         As   noted      above,        the     majority

asserts     that    it    is    not     the    words     of       the    statute        that   are

significant, but the "plain meaning" of a statute that must be

applied.     Majority op., ¶20.

          "We must, however, keep in mind that this axiom [to apply
           the plain meaning of the statute] does not reduce the
           judicial function to mechanically comparing the words of
           a statute to the name given a legislative enactment, or
           the body enacting it." Majority op., ¶19.

          "We are not merely arbiters of word choice. If we were,
           we would need do nothing more than confirm that 'rule' is
           a word different from 'ordinance' and 'resolution,' and


                                               5
                                                                              No. 2015AP146.awb

          that 'commission' is etymologically distinct from 'city,'
          'village,' 'town,' and 'county.'" Id., ¶19.
      ¶89    Second,       "statutory      interpretation            begins        with   the

language of the statute."            Kalal, 271 Wis. 2d 633, ¶45 (internal

quotations and citations omitted).                      The majority opinion does

not set forth the full text of the statute anywhere in its

statutory analysis, which obscures a comparison to the text of

the statute with the majority's "plain meaning" interpretation

of it.      Rather than beginning its analysis with the language of

the   statute,       it    begins     with     a    discussion          of     the    Second
Amendment.        Majority op., ¶¶8-12.

      ¶90    Third,       "[s]tatutory       language      is       given     its     common,

ordinary,     and     accepted       meaning,       except       that        technical      or

specially-defined words or phrases are given their technical or

special     definitional      meaning."         Kalal,        271    Wis. 2d 633,         ¶45.

Although the majority accurately quotes Cross v. Soderbeck, 94

Wis. 2d 331,       342,    288   N.W.2d 779         (1980),         which     defines     the

common      and     ordinary        meaning        of     both       "ordinance"          and

"resolution,"       it    declines    to     apply      the     common       and     ordinary

meaning to those terms.2            Majority op., ¶¶24-28.

      2
       Cross v. Soderbeck, 94 Wis. 2d 331, 342, 288 N.W.2d 449
(1980) (citations omitted) provides:

      A municipal ordinance or by-law is a regulation of a
      general, permanent nature, enacted by the governing
      council    of    a    municipal    corporation. . . . A
      resolution, or order as it is sometimes called, is an
      informal enactment of a temporary nature, providing
      for the disposition of a particular piece of the
      administrative     business     of      a     municipal
      corporation. . . . And it has been held that even
      where the statute or municipal charter requires the
      municipality to act by ordinance, if a resolution is
                                                       (continued)
                                 6
                                                                 No. 2015AP146.awb


    ¶91     Instead,     the     majority   superimposes   on    Kalal    a   new

approach.         It   creates    alternative     interpretive    principles,

including       examining   the    ordinance's    "taxonomy     functionally."

Majority op., ¶25.          Ultimately, it arrives at a plain meaning

interpretation based on these principles.

                The majority "derive[s] three principles useful to
                 our inquiry":       (1) "ordinances are municipal
                 legislative devices, formally enacted, that address
                 general subjects in a permanent fashion"; (2)
                 "resolutions    are    those   informal    municipal
                 legislative acts that address particular pieces of
                 administrative business in a temporary fashion"; and
                 (3) "the label given to a legislative device is not
                 dispositive——one identifies the device's taxonomy
                 functionally." Majority op., ¶25.

                "Thus, the plain meaning of the [Preemption] Statute
                 is that the legislature withdrew from the City's
                 governing body all authority to legislate on the
                 subjects it identifies . . ." Id., ¶28.
    ¶92     Fourth,     "statutory     language    is   interpreted      in   the

context in which it is used; not in isolation but as part of a

whole; in relation to the language of surrounding or closely-

related     statutes;       and    reasonably,     to    avoid     absurd      or

unreasonable       results."       Kalal,   271   Wis. 2d 633,     ¶46.       The

majority does not analyze the statutory context or language of

closely-related statutes.           Instead, it analyzes the result and

reasons that the result is not what the legislature intended.

                "We examine the statute's contextualized words, put
                 them into operation, and observe the results to


    passed in the manner and with the statutory formality
    required in the enactment of an ordinance, it will be
    binding and effective as an ordinance.


                                        7
                                                                        No. 2015AP146.awb

               ensure we do not arrive at an unreasonable or absurd
               conclusion." Majority op., ¶20.
    ¶93     The process that the majority employs in its plain

meaning     interpretation          is     one     that     is     almost      entirely

disconnected        from    the     actual        language       of    the     statute.

Ultimately, it is apparent that in abandoning or reconfiguring

seminal rules of statutory interpretation, the majority fails to

honor the words chosen by the legislature.

                                            B

    ¶94     Instead the majority dons its collective legislative
hat and rewrites the Preemption Statute in a manner chosen by

several     other     states——but         not     Wisconsin.          The     Wisconsin

legislature    could       have,   but     did    not,    use    expansive     language

intended to more broadly prohibit local agency regulation of

firearms.     In re Incorporation of Portion of Town of Sheboygan,

2001 WI App 279, ¶9, 248 Wis. 2d 904, 637 N.W.2d 770 ("It is

presumed that the legislature is cognizant of what language to

include or omit when it enacts laws.").

    ¶95     Other     jurisdictions          provide      examples      of     how   the

Wisconsin     legislature      could       have    more     broadly     written      its

preemption    statute.        For    example,       in    Kansas,     the    preemption

statute prohibits the adoption of ordinances and resolutions,

but also says that "no agent of any city or county shall take

any administrative action" to regulate firearms.                             Kan. Stat.

Ann. § 12-16,124(a) (2013).

    ¶96     A multitude of other states have done exactly what the

Wisconsin legislature did not do, but what the majority wishes
this legislature had done.               See Va. Code Ann. § 15.2-915A (2012)

                                            8
                                                                                No. 2015AP146.awb


(no     agent    of      any     locality     "shall       take    any     administrative

action . . . "); Tenn. Code Ann. § 39-17-1314(a) (2014) (no city

"shall    occupy       any     part    of   the    field    of    regulation . . . ");

Mich.     Comp.        Laws       §    123.1102          (2015)     (no         city     shall

"enact . . . any             ordinance . . . or           regulate       in       any    other

manner");       Ark.     Code     Ann.      § 14-16-504(b)(1)(A)           (2011)       (local

governments        "shall        not   enact       any    ordinance        or     regulation

pertaining to, or regulate in any other manner . . . "); Fla.

Stat.     § 790.33(1)            (2011)      (preempting          "any     administrative

regulations or rules"); Idaho Code § 18-3302J(2) (2014) ("no []

city, agency, board or any other political subdivision . . . may

adopt or enforce any law, rule, regulation, or ordinance, which

regulates       in       any     manner . . . ");           Ky.     Rev.        Stat.      Ann.

§ 65.870(1) (West 2012) (prohibiting a ban by "any person acting

under the authority of any . . . organization[] . . . ").

      ¶97    The       majority        ultimately         justifies        its       creative

approach to statutory interpretation by emphasizing a desire to

avoid an absurd result.                Majority op., ¶46 n.31.                  However, it

appears that the majority may be confusing a desire to avoid an

absurd      result       with    reaching      a    statutory       interpretation            it

desires.

                                              II

      ¶98    Contrary to the majority, I begin as our case law

instructs, with the plain language of the statute.                                Kalal, 271

Wis. 2d 633, ¶45 ("[S]tatutory interpretation begins with the

language of the statute.") (internal quotations and citations
omitted).          "If     the    meaning      of    the    statute        is     plain,      we

                                               9
                                                                              No. 2015AP146.awb


ordinarily stop the inquiry."                   Id.     We give statutory language

its    common,    ordinary,          and    accepted     meaning.           Id.   (citations

omitted).        Technical or specially-defined words or phrases are

given their definitional meaning.                      Id.     "[L]egislative history

is    sometimes    consulted          to    confirm     or    verify    a    plain-meaning

interpretation."          Id., ¶51 (citation omitted).

       ¶99   I    agree     with         the   City,    the    circuit       court    and    a

unanimous court of appeals that the statute plainly preempts

only    "ordinances"           and       "resolutions."             Wisconsin      Stat.     §

66.0409(2) provides that "no political subdivision may enact or

enforce an ordinance or adopt a resolution" that regulates the

bearing of any firearm unless it is no more stringent than a

statute:

       [With   exceptions   not   relevant   here], no   political
       subdivision may enact or enforce an ordinance or adopt a
       resolution that regulates the sale, purchase, purchase
       delay, transfer, ownership, use, keeping, possession,
       bearing,      transportation,     licensing,    permitting,
       registration, or taxation of any knife or any firearm or
       part of a firearm, including ammunition and reloader
       components, unless the ordinance or resolution is the same
       as or similar to, and no more stringent than, a state
       statute.
       ¶100 The bus rule is not an "ordinance" or "resolution."                              A

municipal "ordinance" is "a regulation of a general, permanent

nature,      enacted      by       the     governing     council       of     a   municipal

corporation . . . "            Cross, 94 Wis. 2d at 342.                    A "resolution"

is an "informal enactment of a temporary nature, providing for

the    disposition     of      a     particular       piece    of    the    administrative

business of a municipal corporation."                    Id.



                                               10
                                                                                No. 2015AP146.awb


       ¶101 The meaning of the statute is plain and our inquiry

may stop here.           See Kalal, 271 Wis. 2d 633, ¶45.                           However, we

also look to legislative history to confirm our plain meaning

interpretation.          Id., ¶51.          Absent from the majority opinion is

any    discussion        of   the     legislative         history     of      the    Preemption

Statute.             Likely     it     is    absent       because        it     supports      an

interpretation completely at odds with the majority's statutory

interpretation.

       ¶102 As        Justice    Prosser's         concurrence      in     State      v.   Cole,

2003       WI    112,     ¶¶60-64,          264     Wis. 2d 520,         665        N.W.2d 328,

explained, the Preemption Statute was enacted in 1995 to address

gun    control       ordinances       proposed       by   the   cities        of     Milwaukee,

Kenosha, and Madison.                In response to these proposed ordinances,

Representative          DuWayne        Johnsrud       introduced           legislation       "to

preempt municipalities from enacting gun control ordinances that

were stricter than state law."                    Id., ¶64 (emphasis added).

       ¶103 Looking at how other states have interpreted similar

statutory            language        also         confirms      our        plain        meaning

interpretation.          The Oregon court of appeals decision in Doe v.

Medford Sch. Dist. 549C, 221 P.3d 787 (2009) is instructive

because         of    Oregon's        analogous        Preemption          Statute,        which

prohibits only ordinances.3                 The Medford court reasoned that "the

       3
       Oregon's Preemption Statute, Or. Rev. Stat. § 166.170(2)
(2016), provides:

       Except as expressly authorized by state statute, no
       county, city or other municipal corporation or
       district may enact civil or criminal ordinances,
       including but not limited to zoning ordinances, to
       regulate, restrict or prohibit the sale, acquisition,
                                                      (continued)
                                 11
                                                                                     No. 2015AP146.awb


legislature        intended           the    term       'ordinance'       to       refer    to    the

equivalent       of    a        law     or       other    enactment           of     a   municipal

corporation that carries the force of law and is enforceable

against    the      public       generally."             Id.     at    792.        Thus,    Medford

determined that a school district could issue a policy barring

district employees from bearing arms on school district property

despite its preemption statute, because it was not enforceable

against the general public.                      Id. at 799.

       ¶104 Similar to the school district policy in Medford, the

bus    rule   is    not     a    generally-applicable                 legislative          enactment

like an ordinance.              Bus policies are limited in scope and apply

only to members of the public who choose to ride a Madison Metro

bus.      See also John E.D. Larkin, Guns in Government Parks &

Buildings——Municipal Enforcement of Safety Rules Without Running

Afoul of State Preemption, 86 Pa. B. Ass'n Q. 128, 137 (July

2015)    ("government            conduct         does     not    rise     to       the   level        of

'regulation'        when     the       government         acts    in    its        capacity      as    a

private owner."); Wolfe v. Twp. of Salisbury, 880 A.2d 62, 69

(Pa. Commw. Ct. 2005) (township could ban hunting, despite a

statewide     preemption           statute,         in    township       parks       because      the

township      did     not       act         to    regulate       hunting       throughout         the

municipality, but only on its own property).                                  Like in Medford,

the bus rule here is appropriately based on the agency's limited




       transfer,      ownership,     possession,      storage,
       transportation or use of firearms . . . Ordinances
       that are contrary to this subsection are void.


                                                   12
                                                                            No. 2015AP146.awb


authority because it applies only to persons who choose to ride

a Madison Metro bus, rather than to the general public.

       ¶105 Contrary to the majority, I conclude that the plain

meaning         of     Wisconsin's     Preemption    Statute       does     not    clearly

preempt the bus rule.                  This plain meaning interpretation is

confirmed by the legislative history and informed by examining

the interpretation given to similar language.

       ¶106 Additionally,             the    plain   meaning   interpretation           set

forth       in       this   dissent     is    consistent    with     that       previously

rendered by the Wisconsin Attorney General.                        It is conspicuous

by its absence from the majority's analysis.                       After the Vehicle

Statute was amended, see 2011 Wis. Act 35, § 31, the Attorney

General opined that "public and private entities may prohibit or

restrict the possession and transport of weapons."4                        I agree.

                                              III

       ¶107 Having determined that the legislature meant what it

said       in    the    text   of     the    Preemption    Statute,       the    statutory

interpretation exercise may come to an end.                        Accordingly, there

is no need to address whether the bus rule is more stringent

than state law, when it is not preempted by state law.                            I pause,

however, to briefly comment on the observation set forth at the

outset of this dissent.




       4
       Wisconsin Department of Justice, Wisconsin's Carrying
Concealed Weapon Law Questions and Answers 45 (June 1, 2013),
https://www.doj.state.wi.us/sites/default/files/dles/ccw/ccw-
faq.pdf.


                                               13
                                                                                    No. 2015AP146.awb


       ¶108 The majority strays far afield from the question of

statutory       interpretation            presented          here       by        beginning        its

analysis with a discussion about the right to bear arms under

the    Second        Amendment       to     the        United       States         Constitution.

Majority op., ¶¶8-12.               It contends that this summary discussion

of the Second Amendment provides context and background for the

statutory analysis.            Id., ¶8 n.10.

       ¶109 However,       both      parties          repeatedly         advised        the   court

that    this    case,     as    presented,            has    nothing         to    do    with      the

constitutional right to bear arms.                           The parties intentionally

and    strategically       framed         this        case   as     a    case      of    statutory

interpretation         only.         Nevertheless,            the       majority        evinces      a

further       lack   of   judicial        restraint          when       it   reaches         out    to

address       constitutional        issues        not    raised         or   briefed         by    the

parties.

       ¶110 A     litany       of   refrains          makes     clear        that       it   is    the

position of the parties that the constitutional right to bear

arms is not implicated here, either under the United States

Constitution         or   the       Wisconsin          Constitution.                Counsel        for

Wisconsin Carry repeatedly stated:

              " . . . We       could       have         brought         that       issue         (the

               constitutional right to bear arms on a city bus), we

               didn't.     I am not here today to argue it."

              "We did not raise any constitutional issues in this

               case."

              "No, we did not raise any constitutional issues."



                                                 14
                                                                      No. 2015AP146.awb


              "We did not bring any state or federal constitutional

               issues in th[is] case."

Counsel for the City agreed:

              "Well there's a reason the petitioners didn't raise

               any constitutional issues in this case.                    And one of

               them is [that] the Vehicle Statute has been in play

               since before Act 35."

              "There [have] been no constitutional issues in this

               case."

      ¶111 Undaunted by counsel's protestations to the contrary,

the majority embarks on a discussion of the Second Amendment.

It   observes        the   "extensive      textual   and     historical    analysis"

employed by the court in D.C. v. Heller, 554 U.S. 570, 592

(2008),       and    notes   that    the     Wisconsin   Constitution      has   very

distinctive language from that contained in the United States

Constitution.           Majority op., ¶10.           Without any analysis, the

majority then declares that the Wisconsin right to bear arms is

also fundamental and is an "individual right."                  Id.

      ¶112 The        lack   of     nuance    in   the   majority's    declaration

underscores the folly in reaching out to discuss constitutional

issues    not       presented,    briefed     or   argued.      For   example,    the

majority's discussion of a "pre-existing" fundamental right may

suggest that such a right is absolute.                     See majority op., ¶9.

However, as counsel for the City stated at oral argument, the

Second Amendment right to bear arms "is not an absolute right.

It's subject to reasonable restrictions.                      And for years, the
State had a restriction against carrying guns in vehicles and

                                             15
                                                                          No. 2015AP146.awb


it's been articulated in cases what the safety reasons for that

[are]."

      ¶113 In Heller, the United States Supreme Court explained

"[l]ike most rights, the right secured by the Second Amendment

is not unlimited."          554 U.S. at 626.              The Heller court further

observed that "[f]rom Blackstone through the 19th-century cases,

commentators and courts routinely explained that the right was

not a right to keep and carry any weapon whatsoever in any

manner whatsoever and for whatever purpose."                            Id. (citations

omitted).

      ¶114 This is the same lack of nuance that Justice Prosser

warned against in Cole, 264 Wis. 2d 520, ¶¶60-79, (Prosser, J.,

concurring), which was the first time our court interpreted the

new   Wisconsin     Constitutional      Amendment           on   the    right      to   bear

arms.     Justice Prosser explained that the amendment requires a

"nuanced interpretation."             Id., ¶60.           Tracing the legislative

history and changes in the text of the proposed amendment as it

worked its way through the initial legislative process, he made

clear     that     merely    labelling           the     right   "fundamental"          was

insufficient.       Id., ¶¶60-79.

      ¶115 Justice Prosser's concurrence in Cole cautioned that

the   Second     Amendment    right     to        bear    arms     in   the     Wisconsin

Constitution "is not a fundamental right in the same sense that

freedom    of    speech,    freedom    of        worship,    the    right     to     remain

silent, and the right to a jury trial are fundamental rights."

Id., ¶79.       Additionally, the concurrence emphasized the need for
nuance      when     examining        the        individual        nature       of       the

                                            16
                                                                      No. 2015AP146.awb


constitutional      right.      It   clarified        that    the   choice   of   the

wording "the people" at the beginning of the amendment to the

Wisconsin Constitution was intended to de-emphasize the nature

of the individual right:

    First, although the legislature wanted to establish a
    right that would benefit hundreds of thousands of
    individual gun owners, it wanted to deemphasize the
    'individual' nature of this right. The original
    amendment provided that 'Every individual, except an
    individual restricted in accordance with federal law,
    has the right to keep and bear arms . . . but the
    manner of bearing arms may be regulated []' . . . By
    removing this limiting clutter from the draft, the
    legislature removed any impediment to a reasonable
    exercise of the police power.   By shifting the right
    from 'Every individual' to 'The people,' the amendment
    underlined the fact that the police power in Wisconsin
    may reasonably restrict specific individuals and
    classifications of people (e.g., domestic abusers,
    minors) in ways that it may not restrict the people as
    a whole.

Id., ¶77.
    ¶116 The majority's far reaching constitutional discussion

also tackles the Wisconsin Home Rule Amendment, art. XI, § 3,

although neither party briefed or argued the issue.5                         In fact
neither     party   even     cites   it        in   passing    in   their    briefs.


    5
        Wisconsin's Home Rule Amendment provides in relevant part:

    Cities and villages organized pursuant to state law
    may determine their local affairs and government,
    subject only to this constitution and to such
    enactments of the legislature of statewide concern as
    with uniformity shall affect every city or every
    village.   The method of such determination shall be
    prescribed by the legislature.

Wis. Const. art. XI, § 3(1).


                                          17
                                                                              No. 2015AP146.awb


Admittedly,        the     non-party          amicus       does        cite        to     this

constitutional provision, but then clarifies that "[i]n creating

the    [bus]     Rule,    Madison      did    not       rely    upon        the   Home   Rule

Amendment, so the issue is whether the Rule is preempted under

statutory [not constitutional] home-rule analysis."

       ¶117 Having raised the Home Rule Amendment, the majority

then fails to consider the amendment when analyzing the scope of

municipal authority.            Perhaps as a result, the majority makes

some     broad     statements       about         the    scope        of     authority      of

municipalities without nuance or substantiation.

       ¶118 The majority's broad statements appear to sub silentio

eviscerate       the     constitutional            potency      of     the        Home   Rule

Amendment.       For example, it proclaims that "if the City has no

legislative        authority     with        respect       to        that     subject,      it

necessarily has nothing to delegate to its divisions."                              Majority

op., ¶23;       see also    id.,    ¶28 ("Because a municipality cannot

delegate what it does not have, the City is entirely powerless

to     authorize    any    of    its     sub-units         to    legislate          on   this

subject.").

       ¶119 Adopted in 1924, the Home Rule Amendment was meant to

give    local    government     significant          powers      separate         from   those

bestowed    through       legislative        enactments.             Because      Home   Rule

powers derive from the Wisconsin Constitution and not from the

Wisconsin      legislature,      there       are    limits      on    the     legislature's

ability to circumscribe municipal authority through legislative

enactments.        Yet, the majority's analysis fails to account for
such possible limitations.

                                             18
                                                                       No. 2015AP146.awb


                                          IV

      ¶120 For the reasons set forth above, I conclude that the

Preemption Statute does not apply to the bus rule because it is

not an ordinance or resolution enacted by the City.                         Judicial

restraint        requires    that     this       court       "assume     that      the

legislature's      intent    is   expressed      in    the   statutory     language"

chosen by the legislature.               See Kalal, 271 Wis. 2d 633, ¶44.

"It   is   the    enacted    law,   not    the    unenacted     intent,     that     is

binding. . . . "       Id.

      ¶121 Accordingly, I respectfully dissent.

      ¶122 I     am   authorized    to    state       that   Justice    SHIRLEY      S.

ABRAHAMSON joins this dissent.




                                          19
    No. 2015AP146.awb




1